Miller, Judge.
In August 1999, with the assistance of counsel, Leon M. Freeman, Jr. pled guilty to charges of aggravated stalking, aggravated assault, burglary, criminal damage to property, possession of a firearm in the commission of a crime, and criminal trespass, for which offenses he received first offender treatment and was placed on probation. In November 1999, the State subsequently petitioned for an adjudication of guilt and imposition of sentences, alleging that Freeman had violated his first offender probation by committing subsequent offenses. Freeman appeals directly from the felony sentences imposed.
In Dean v. State,1 this Court concluded the discretionary appeal procedure of OCGA § 5-6-35 is applicable to the revocation of “first offender” probation. Freeman’s failure to comply with those requisite discretionary appeal procedures deprives this Court of jurisdiction to *334consider this appeal.2 The unauthorized direct appeal in Case No. A00A2088 must be dismissed.
Decided July 26, 2000.
James F. Council, Jr., for appellant.
Robert B. Ellis, Jr., District Attorney, Ellen S. Golden, Assistant District Attorney, for appellee.

Appeal dismissed.


Pope, P. J., and Mikell, J., concur.


 177 Ga. App. 123, 124 (1) (338 SE2d 711) (1985) (whole court).


 Zamora v. State, 226 Ga. App. 105 (485 SE2d 214) (1997).